Order, Supreme Court, New York County (Steven E. Liebman, Special Ref.), entered September 6, 2012, which awarded certain attorney’s fees against petitioner 155 West 21st Street, LLC, unanimously affirmed, with costs.
Contrary to petitioner’s assertion, respondent Alistair Mc-Mullan could recover fees awarded under 22 NYCRR 130-1.1, even if counsel was representing him pro bono (see Senfeld v I.S.T.A. Holding Co., 235 AD2d 345 [1st Dept 1997], lv dismissed 91 NY2d 956 [1998], lv denied 92 NY2d 818 [1998]). Moreover, while the fact that respondent had vacated the premises at issue rendered the underlying proceeding moot, it did not deprive this Court of the power to award a sanction against petitioner in the proceeding. Nor was there a bar to respondent being awarded fees for the extensive effort of obtaining and defending the sanctions award (see Posner v S. Paul Posner 1976 Irrevocable Family Trust, 12 AD3d 177, 179 [1st Dept 2004]). Concur— Tom, J.E, Andrias, Saxe, DeGrasse and Richter, JJ.